         Case 3:20-cv-00385-DPM-BD Document 6 Filed 12/17/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              NORTHERN DIVISION

JEREMIE BROOKS                                                                PLAINTIFF

V.                            CASE NO. 3:20-CV-385-DPM-BD

KEVIN MOLDER, et al.                                                       DEFENDANTS

                                          ORDER

         Jeremie Brooks, an inmate at the Poinsett County Detention Center, filed this civil

rights lawsuit without the help of a lawyer under 42 U.S.C. § 1983. (Doc. No. 2) Mr.

Brooks complains that Detention Center Defendants failed to provide him with adequate

medical care. His original complaint, however, lacked critical information. Accordingly,

the Court gave Mr. Brooks an opportunity to file an amended complaint to further explain

his claims. (Doc. No. 4)

         Mr. Brooks has now filed an amended complaint. (Doc. No. 5) For screening

purposes, he has stated deliberate-indifference claims against all Defendants.

Accordingly, the Clerk is instructed to prepare summonses for the Defendants; and the

Marshal is directed to serve the Defendants with summonses and copies of the complaint

and the amended complaint, with attachments (Doc. Nos. 2, 5), without requiring

prepayment of fees and costs or security. Service for the Defendants should be attempted

through the Poinsett County Detention Center, 1500 Justice Drive, Harrisburg, Arkansas

72432.
Case 3:20-cv-00385-DPM-BD Document 6 Filed 12/17/20 Page 2 of 2




IT IS SO ORDERED, this 17th day of December, 2020.


                              ____________________________________
                              UNITED STATES MAGISTRATE JUDGE




                                 2
